DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-19, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al PG PUB 2018/0062804 in view of Chatterjee et al PG PUB 2019/0045533.
Re Claims 1, 11, 26, LIU et al teaches a BS (a processor and memory with instruction) configuring a UE (a processor and memory with instruction) to use carrier aggregation (configuration) with at least two component carriers (a set of component carriers) to communicate with the BS [0015];  the BS determines resource allocation information is included in the control information wherein a schedule indicator comprising information about the presence of the resource allocation information in the control information;  the scheduling indicator is used to indicate the scheduling component carriers to a scheduled UE [0031];  the scheduling indicator can be carried in a subfield of a DCI [0033 0043 0044] wherein based receiving the DCI on the scheduled two or more CCs, transmitting or receiving the plurality of data transmission over the scheduled two or more CCs to support carrier aggregation.  
LIU et al fails to explicitly teach the DCI comprising one or more fields that are common to two or more component carriers.  
However, Chatterjee et al teaches it may be desirable to transmit the same DCI (one or more fields that are common) over multiple CORESET with different CCs to meet reliability requirement for the DL control channel [0036 0041].  
By combining the teaching, the same DCI can be transmitted in the multiple CCs configured in LIU et al to improve reliability of reception of the DCI.
One skilled in the art would have been motivated to improve reliable reception of the DCI.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 2, 3, 12, 13, 17, 18, 27, 28, LIU et al teaches the UE receiving carrier aggregation configuration message (a configuration message) for configuring the UE to communicate with the BS over the configured CCs (at least two or more CCs), upon configuring the UE, the UE receives scheduling indicator (an indication) indicating the scheduled CCs for receiving the DCI wherein in view of Chatterjee et al, each configured CCs are used for transmitting the DCI for scheduling PDSCHs (the plurality of data transmissions) over the configured CCs.
Re Claims 4, 14, 19, 29, LIU et al teaches the scheduling indicator includes a bitmap indicating one or more CCs configured for the UE [0044].
Re Claims 15, 30,  LIU et al teaches the UE is configured with different numbers of scheduling CCs and each bit indicates one scheduling for one UE whereby [0044] wherein when a single bit of the bitmap (an indication) can indicate a single CC (a first CC) from a group of CCs and a set of contiguous bits (an indication) can indicate a quantity of contiguous CCs from the group of CCs.
Claims 5, 6, 10, 20, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al PG PUB 2018/0062804 in view of Chatterjee et al PG PUB 2019/0045533 as applied to Claim 1 above and further in view of LIU et al PG PUB 2016/0302203.
Re Claims 5, 20, LIU et al in view of Chatterjee et al teaches a UE receiving CA configuration information indicating the two or more CCs for receiving the DCI.  LIU et al in view of Chatterjee et al fails to explicitly teach “receiving a configuration message indicating a set of parameters for each of two or more CCs …are the same,”.  However, LIU et al ‘203 teaches once the CCs are set, the UE monitors the respective CCs based on a [0069-0071] a common set of parameters (the set of parameters of each…same).  One skilled in the art would have been motivate to have monitored the CCs based on the same set of parameters to configure/update each of the CC set information to the UE.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 6, 21, LIU et al ‘203 teaches the UE monitors the respective CCs and takes measurements such as a RSRP report for the first set of CCs wherein the UE can be configured to monitored other parameters such as PL, TAG, power control and QCL etc [0071].  Such reports, such as the RSRP reports, are transmitted to the base station.  Based on the measurement reports, in this case the RSRP report, the BS determines and identifies a set of parameters such as the RSRP, etc (the set of parameters…are the same) for other CCs [0069] based on the measurement report of the measured CC.  One skilled in the art would have been motivated to support CC-specific configuration or adaptation [0072].  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 10, 25, LIU et al in view of Chatterjee et al teaches the UE is initially configured for a first set of CCs for transmitting the same DCIs (the one or more fields that are common…a first set of one or more fields) in respective CCs;  based on the DCIs, the UE supports CA over the first set of CCs for the plurality of data transmissions.  In view of LIU et al ‘203, the first set of CCs can be modified based on the CC measurements by the UE.  In so doing, the BS would have transmitted a second “same” DCI comprising a second set of one or more fields on a second set of CCs for scheduling a second plurality of data transmission over the second set of CCs.
Claims 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al PG PUB 2018/0062804 in view of Chatterjee et al PG PUB 2019/0045533 as applied to Claim 1 above and further in view of Torsner et al PG PUB 2011/0164664.
Re Claims 7, 22, LIU et al in view of Chatterjee et al teaches based on the configured CCs set for the UE, the UE decodes the DCI for transmitting the data communication in its respective CCs (the plurality of data transmission) for supporting carrier aggregation.  LIU et al in view of Chatterjee et al fails to explicitly teach transmitting to the base station acknowledgement information comprises a set of bits each associated with one of the two or more CCs.  However, Torsner et al teaches in figure 2, implementing carrier aggregation to perform ARQ on a per carrier basis whereby an acknowledgment corresponds to two bits (a set of bits) per component carrier [0008].  One skilled in the art would have been motivate to have included 2 bit (the set of bits) in the acknowledgment message per CC (one of the two or more CCs) to support HARQ retransmission per CC.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Allowable Subject Matter
Claims 8, 9, 23, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 8, 23, prior art fails to teach identifying a first identifier for a hybrid automatic repeat request during a TTL and incrementing the first identifier to generate a second identifier for a second hybrid automatic repeat request during a second TTI as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472